Order entered December 29, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01453-CV

                        IN RE ETHAN JEREMY HAZELTON, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-55640-2013

                                              ORDER
        Based on the Court’s opinion of this date, we DENY AS MOOT relator’s December 13,

2016 petition for writ of habeas corpus, and we VACATE the deadlines for filing responses to

the petition and for filing the reporter’s record.

        We further DISCHARGE the bond paid by relator in accordance with this Court’s order

of December 13, 2016.

        We ORDER that relator recover the costs of this original proceeding from real party in

interest Katie Bliss Hazelton.

                                                     /s/ DAVID J. SCHENCK
                                                         JUSTICE